            Case 3:18-cv-02108-HZ      Document 14      Filed 05/10/19    Page 1 of 1




                           IN THE UNITED STATES DISTRICT COURT

                                 FOR THE DISTRICT OF OREGON

                                      PORTLAND DIVISION



MATTHEW MCDERMOTT,                                         No. 3:18-CV-02108-HZ

                         Plaintiff,                        JUDGMENT

       v.

UNITED NEWS INTERNATIONAL INC.,

                         Defendant.


HERNÁNDEZ, District Judge:

       IT IS ORDERED AND ADJUDGED that, pursuant to Federal Rule of Civil Procedure 68

and the Accepted Offer of Judgment filed by the parties, ECF 13, judgment is hereby entered in

favor of Plaintiff Matthew McDermott and against Defendant in the amount of Twenty-Five

Thousand Dollars ($25,000.00), inclusive of all attorney fees and costs and disbursements

incurred by Plaintiff.

       DATED this ___ day of ________________, 2019.



                                                    MARCO A. HERNÁNDEZ
                                                    United States District Judge
